DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 26 April 2022. Claims 16-24 and 29-33 are examined and pending. Claims 16-21, 24, and 29-32 are currently amended and claims 1-15 and 25-28 are cancelled.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s filling of drawings with respect to the drawing objection as set forth in the office action of 02 February 2022 have been fully considered and are persuasive. As such, the objection to the drawings has been withdrawn.   
Applicant’s amendments, with respect to the objection to claims 17-18 and 30-31 as set forth in the Office Action of 02 February 2022 have been fully considered and are persuasive.  As such, the objection has been withdrawn.
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 02 February 2022 have been fully considered are persuasive.  As such the claim interpretation under USC 112(f) is withdrawn.
Applicant’s amendments, with respect to the rejection for claims 1-4 under 35 USC 112(b) as set forth in the Office Action of 07 December 2022 have been fully considered and are persuasive. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s arguments with respect to claims 16, 18, 21-24, 29, and 31-33 as being unpatentable under 35 USC 102 as anticipated by Tuukkanen and claims 17, 19, 20, and 30 under USC103 as being unpatentable over Tuukkanen in view of Akselrod have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16, 24, and 29 recite “the automatic guidance moving the mobile unit from the safe position back to the starting area of the mobile unit based on the signal having been received while the mobile unit was in the starting area.” Is/are indefinite. It is unclear to the examiner how the mobile unit while being in the starting area receive a signal to go back to the starting area (based on signal received while the mobile unit was in the starting area). It is also not clear what signal is being referred to, is this the signal received form the external source which encompasses a piece of hazard information or is this a different signal with insufficient antecedent basis in the claim. 

Claims 17-23 and 30-33 are rejected for being dependent upon a rejected claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-24, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tuukkanen et al (US 20160320193 A1) in view of Liu et al (US 20160070265 A1). 
With respect to claim 16, Tuukkanen discloses a method for controlling and/or evacuating a mobile unit operated in an automated manner (see at least [abstract]), the method comprising: 
while the mobile unit is at a receipt position in a starting area, receiving a signal from an external source, which encompasses a piece of hazard information (see at least [0071], [0104], [0107], and [0111]); 
providing automated control of the mobile unit based on this piece of hazard information, the control taking place so that the mobile unit is guided away from the receipt position to a safe position for the mobile unit, which is away from the starting area (see at least [0104], [0115], and [0123]); and 
while the mobile unit is at the safe position due to control, beginning an automatic guidance of the mobile unit based on the piece of hazard information and/or a received all-clear signal and/or a received guidance signal (see at least [0024], [0087], [0104], [0133] and [Fig. 6]). 
However, Tuukkanen do not specifically teach wherein the automatic guidance moving the mobile unit from the safe position back to the starting area of the mobile unit based on the signal having been received while the mobile unit was in the starting area.
Liu teaches wherein the automatic guidance moving the mobile unit from the safe position back to the starting area of the mobile unit based on the signal having been received while the mobile unit was in the starting area (see at least [0037], [0120], and [0137], Liu teaches the decision to return to the initial location could be done automatically and automatically guiding the UAV to the initial location.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tuukkanen to incorporate the teachings of Liu wherein the automatic guidance moving the mobile unit from the safe position back to the starting area of the mobile unit based on the signal having been received while the mobile unit was in the starting area. This would be done to increase and ensure safety and efficient operation of the moving body (vehicle or drone) to safely return to initial (starting) location (see Liu para 0074).
With respect to claim 17, Tuukkanen do not specifically teach wherein the automatic guidance is to the receipt position of the mobile unit. Liu do teach wherein the automatic guidance is to the receipt position of the mobile unit (see at least [0037], [0120], and [0137]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tuukkanen to incorporate the teachings of Liu wherein the automatic guidance moving the mobile unit from the safe position back to the starting area of the mobile unit based on the signal having been received while the mobile unit was in the starting area. This would be done to increase and ensure safety and efficient operation of the moving body (vehicle or drone) to safely return to initial (starting) location (see Liu para 0074).
With respect to claim 18, Tuukkanen discloses wherein the automatic guidance is to within the starting area, within a predefined distance of the receipt position (see at least [0115], [0123-0124], [0133], [0157], and [0165], Tuukkanen teaches autonomously performing evacuation strategy when emergency is detected in which the vehicle is guided to a nearby garage (staring position that is in proximity of the vehicle) with available safe parking positions (see 0165).).
With respect to claim 21, Tuukkanen discloses emitting a signal to a user and/or an owner of the mobile unit and/or a party responsible for the mobile unit, which encompasses a piece of information regarding the automated control of the mobile unit (see at least [0116] and [Fig. 6]).
With respect to claim 22, Tuukkanen discloses receiving an acknowledge signal of the user and/or the owner and/or the party responsible for the mobile unit, the automated guidance of the mobile unit taking place based on the acknowledge signal (see at least [0117] and [claim 33]).
With respect to claim 23, Tuukkanen discloses wherein the automated mobile unit is an automobile, a drone, a truck, a boat, a construction vehicle, a commercial vehicle, a tractor, an aircraft, or a spacecraft (see at least [0048]).
With respect to claim 24, it is drawn to an apparatus claim that recite substantially the same limitations as the respective method claim 16. As such, claim 24 is rejected for substantially the same reasons given for the respective method of claim 16 and is incorporated herein. 
With respect to claim 29, it is drawn to a non-transitory computer readable medium having a computer program, which is executable by a processor that recite substantially the same limitations as the respective method claim 16. As such, claim 29 is rejected for substantially the same reasons given for the respective method of claim 16 and is incorporated herein. 
With respect to claim 31, Tuukkanen discloses the external source performing the following: 
receiving data (see at least [0107] and [Fig. 3 and 6]); 
generating the piece of hazard information on the basis of the received data (see at least [0107], [0113], and [Fig. 6, element 69]); 
ascertaining that the starting area is affected by the piece of hazard information (see at least [0113]); 
receiving position data of the mobile unit (see at least [0054] and [0097]); 
ascertaining that the mobile unit is located in the starting area (see at least [0113]); 
emitting the signal which encompasses the hazard information to the mobile unit in response to the ascertainment that the mobile unit is located in the starting area (see at least [0071], [0104], [0107], and [0111], [Fig. 3 and Fig. 6, element 71]); and 
emitting a further signal to a user and/or an owner of the mobile unit and/or a party responsible for the mobile unit, which encompasses a piece of information regarding the emission of the signal to the mobile unit (see at least [0116-0117] and [Fig. 6]).
With respect to claim 32, Tuukkanen discloses the external source determining the safe position for the mobile unit (see at least [0124-0125] and [0133]), wherein the signal includes an identification the safe position for the mobile unit (see at least [0071], [0104], [0107], [0124-0124], [0111], and [0133]). 
With respect to claim 33, Tuukkanen discloses the external source calculating a possible route for the mobile unit to the determined safe position (see at least [0124] and [0126]), the signal, in the step of emitting the signal, encompassing a piece of information regarding the route for the mobile unit (see at least [0071], [0104], [0107], and [0111], and [0124]). 

Claims 19-20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tuukkanen et al (US 20160320193 A1) in view of Liu et al (US 20160070265 A1) in view of Akselrod et al (US 20170278406 A1).
With respect to claim 19, Tuukkanen as modified by Li do not specifically teach wherein the predefined distance is defined by a radius indicated in meters and/or kilometers. Akselrod teach wherein the predefined distance is defined by a radius indicated in meters and/or kilometers (Akselrod, at least [0012] and [0026], Akselrod teaches predetermined emergency landing sites between launch of the drone to landing site for the drone at the end of the flight path.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tuukkanen as modified by Liu to incorporate the teachings of Akselrod wherein the predefined distance is defined by a radius indicated in meters and/or kilometers. This would be done to increase safety of the moving body (vehicle or drone) by avoiding adverse weather conditions and returning to safe locations (see Akselrod para 0010-0011).
With respect to claim 20, Tuukkanen as modified by Liu do not specifically teach wherein the predefined distance is established based on a time specification within which a certain location is to be reachable by the mobile unit. Akselrod teaches wherein the predefined distance is established based on a time specification within which a certain location is to be reachable by the mobile unit (Akselrod, at least [0026], Akselrod teaches the emergency landing site (surrounding area) is established based on being the closest (time specification) when adverse weather condition is detected.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tuukkanen as modified by Liu to incorporate the teachings of Akselrod wherein the predefined distance is established based on a time specification within which a certain location is to be reachable by the mobile unit. This would be done to increase safety of the moving body (vehicle or drone) by avoiding adverse weather conditions and returning to safe locations (see Akselrod para 0010-0011).
With respect to claim 30, it is drawn to a non-transitory computer readable medium having a computer program, which is executable by a processor that recite substantially the same limitations as the respective method claim 17. As such, claim 29 is rejected for substantially the same reasons given for the respective method of claim 17 and is incorporated herein (see claim 17 above for rationale of obviousness, motivation, and reason to combine).


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/RACHID BENDIDI/Primary Examiner, Art Unit 3667